     Case 2:18-cr-00173-GW Document 2909 Filed 04/06/21 Page 1 of 20 Page ID #:13448



1     TRACY L. WILKISON
      Acting United States Attorney
2     BRANDON D. FOX
      Assistant United States Attorney
3     Chief, Criminal Division
      SHAWN J. NELSON (Cal. Bar No. 185149)
4     Assistant United States Attorney
      Chief, International Narcotics,
5      Money Laundering & Racketeering Section
      MAX B. SHINER (Cal. Bar No. 187125)
6     Assistant United States Attorney
      Deputy Chief, Violent & Organized Crime Section
7     KEITH D. ELLISON (Cal. Bar No. 307070)
      Assistant United States Attorney
8     International Narcotics, Money
       Laundering & Racketeering Section
9          1400/1300 United States Courthouse
           312 North Spring Street
10         Los Angeles, California 90012
           Telephone: 213-894-5339/3308/6920
11         Facsimile: 213-894-0142
           E-mail: shawn.nelson@usdoj.gov
12                 max.shiner@usdoj.gov
                   keith.ellison2@usdoj.gov
13
      Attorneys for Plaintiff
14    UNITED STATES OF AMERICA

15                             UNITED STATES DISTRICT COURT

16                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

17    UNITED STATES OF AMERICA,                No. CR 18-00173-GW-58

18               Plaintiff,                    GOVERNMENT’S OPPOSITION TO
                                               DEFENDANT NICHOLAS ESCARCEGA’S
19                     v.                      MOTION TO WITHDRAW PLEA OF GUILTY

20    JOSE LANDA-RODRIGUEZ, et al.,            Hearing Date: April 19, 2021
       [#58-NICHOLAS ESCARCEGA]                Hearing Time: 10:00 a.m.
21                                             Location: Courtroom of the
                 Defendants.                    Honorable George H. Wu
22

23

24          Plaintiff United States of America, by and through its counsel
25    of record, the United States Attorney for the Central District of
26    California and Assistant United States Attorneys Shawn J. Nelson, Max
27    B. Shiner, and Keith D. Ellison hereby files its Opposition to
28
     Case 2:18-cr-00173-GW Document 2909 Filed 04/06/21 Page 2 of 20 Page ID #:13449



1     Defendant Nicholas Escarcega’s (#58) Motion to Withdraw Plea of

2     Guilty [CR 2887] (the “Motion”).

3           This Opposition is based upon the attached memorandum of points

4     and authorities, the files and records in this case, and such further

5     evidence and argument as the Court may permit.

6     Dated: April 6, 2021,                 Respectfully submitted,

7                                           TRACY L. WILKISON
                                            Acting United States Attorney
8
                                            BRANDON D. FOX
9                                           Assistant United States Attorney
                                            Chief, Criminal Division
10

11                                           /S/ Max B. Shiner
                                            SHAWN J. NELSON
12                                          MAX B. SHINER
                                            KEITH D. ELLISON
13                                          Assistant United States Attorneys

14                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                               2
     Case 2:18-cr-00173-GW Document 2909 Filed 04/06/21 Page 3 of 20 Page ID #:13450



1                                    TABLE OF CONTENTS

2     Contents                                                                    Page

3     TABLE OF CONTENTS...................................................1

4     TABLE OF AUTHORITIES................................................i

5     MEMORANDUM OF POINTS AND AUTHORITIES................................1

6     I.    INTRODUCTION...................................................1

7     II.   FACTS..........................................................2

8           A.    The Plea Agreement........................................2

9           B.    The Guilty Plea...........................................3

10          C.    The Presentence Report and Indicated Sentence.............6

11          D.    The Motion to Withdraw Plea...............................8

12    III. ARGUMENT.......................................................9

13          A.    Legal Standard Governing Motions to Withdraw a Guilty
                  Plea......................................................9
14
            B.    Defendant Has Not Established a Fair and Just Reason
15                for Withdrawal of His Guilty Plea........................11

16                1.    Defendant Was Properly Advised......................12

17                2.    The Accurate Advisements Render Defendant’s Claim
                        Meritless...........................................13
18
                  3.    Defendant’s Motion Relies on Claims that he Made
19                      False Representations to the Court..................14

20          C.    Defendant’s Change of Heart is not a Sufficient
                  Justification for Withdrawing his Guilty Pleas...........15
21
      IV.   CONCLUSION....................................................16
22

23

24

25

26

27

28
     Case 2:18-cr-00173-GW Document 2909 Filed 04/06/21 Page 4 of 20 Page ID #:13451



1                                  TABLE OF AUTHORITIES

2     FEDERAL CASES

3     United States v. Barker,
           514 F.2d 208 (D.C. Cir. 1975).................................11
4
      United States v. Davis,
5          428 F.3d 802 (9th Cir. 2005)...............................9, 14

6     United States v. Ensminger,
           567 F.3d 587 (9th Cir. 2009)..............................10, 11
7
      United States v. Hamilton,
8          568 F.2d 1302 (9th Cir. 1978).................................13

9     United States v. Hyde,
           520 U.S. 670 (1997)...........................................10
10
      United States v. McTiernan,
11         546 F.3d 1160 (9th Cir. 2008)..................................9

12    United States v. Moore,
           599 F.2d 310 (9th Cir. 1979)..................................15
13
      United States v. Navarro-Flores,
14         628 F.2d 1178 (9th Cir 1980)..................................11

15    United States v. Nostratis,
           321 F.3d 1206 (9th Cir. 2003).................................11
16
      United States v. Rios-Ortiz,
17         830 F.2d 1067 (9th Cir. 1987).................................10

18    United States v. Rubalcaba,
           811 F.2d 491 (9th Cir. 1987)..................................13
19
      United States v. Showalter,
20         569 F.3d 1150 (9th Cir. 2009)..............................9, 11

21    Yothers v. United States,
           572 F.2d 1326 (9th Cir. 1978).................................13
22
      FEDERAL RULES
23
      Fed.R.Crim.P. 11(d)(2)(B).......................................9, 11
24
      Fed.R.Crim.P. 32...................................................11
25

26

27

28
     Case 2:18-cr-00173-GW Document 2909 Filed 04/06/21 Page 5 of 20 Page ID #:13452



1                         MEMORANDUM OF POINTS AND AUTHORITIES

2     I.    INTRODUCTION

3           Defendant Nicholas Escarcega moves to withdraw his plea out of

4     obvious disappointment in the sentence he is likely to receive.

5     Defendant’s clear hope was that he would receive a fully concurrent

6     sentence.    Having been advised that whether he would receive a fully

7     concurrent sentence would be up to the Court, defendant pleaded

8     guilty.    After this Court advised defendant that the Court intended

9     to impose a one-year consecutive sentence, defendant moved to

10    withdraw his plea.

11          Defendant was fully advised of the penalties he faced by

12    pleading guilty.     Before pleading guilty, he was told: (1) that he

13    was continuing to serve his state sentence; (2) that he could not

14    also be given credits against his federal sentence for time spent

15    serving his state sentence; and (3) the Court had discretion to take

16    all of this into account in fashioning its sentence, including by

17    ordering its sentence to be served concurrently with or consecutive

18    to the remainder of defendant’s state sentence.

19          Under oath, defendant repeatedly stated that he understood and

20    had no questions about the potential sentence or the consequences of

21    pleading guilty.     Defendant averred that no other representations or

22    guarantees had been made to him about his sentence other than what

23    was in the plea agreement.       Defendant also stated that he understood

24    that he would not be able to withdraw his plea if he was not

25    satisfied with the Court’s sentence.        Knowing all of this, defendant

26    made the conscious and informed decision to plead guilty.

27    ///

28    ///
     Case 2:18-cr-00173-GW Document 2909 Filed 04/06/21 Page 6 of 20 Page ID #:13453



1           Defendant now moves to withdraw that guilty plea, making several

2     claims that are contradicted by the record in this case.            First,

3     defendant claims he did not understand that he would not receive

4     credit against his federal sentence for his time served on his state

5     sentence, despite (1) the clear record, which shows that defendant

6     raised this very issue during the change of plea hearing, was

7     correctly advised, and stated that his concerns had been satisfied,

8     and (2) defendant’s own declaration, in which he states that his

9     counsel informed him that he would not receive any such credits.

10    Second, defendant claims he is innocent of the offense, despite

11    swearing under oath that he did indeed commit the offense and

12    averring to the truth of the facts supporting his guilt.

13    Consequently, there is no fair and just reason to permit defendant to

14    withdraw his valid guilty plea.

15    II.   FACTS

16          A.      The Plea Agreement

17          Defendant was charged in Count Three of the Indictment with

18    Violent Crime in Aid of Racketeering (“VICAR”), that is, a conspiracy

19    to assault resulting in great bodily injury.          (Revised Presentence

20    Report (“PSR”) ¶¶ 2-3.)      On March 13, 2020, defendant entered into a

21    plea agreement in which he agreed to plead guilty to the charge, and

22    the government agreed not to charge him with a RICO violation.

23    (CR 2241 (the “Plea Agreement.”)        The plea agreement advised

24    defendant that he could be sentenced to up to three years’

25    imprisonment.      (Plea Agreement at ¶ 7.)     The plea agreement also

26    stated that defendant understood that the Court sentence defendant up

27    to the maximum established by statute, and that defendant understood

28    ///

                                              2
     Case 2:18-cr-00173-GW Document 2909 Filed 04/06/21 Page 7 of 20 Page ID #:13454



1     that he could not withdraw his plea if such a sentence was imposed.

2     (Plea Agreement at ¶ 26.)       Defendant further agreed that:

3           Defendant understands that no one –- not the prosecutor,
            defendant’s attorney, or the Court –- can make a binding
4           prediction or promise regarding the sentence defendant will
            receive, except that it will be within the statutory
5           maximum.

6     Id. (emphasis added).      The Plea Agreement made very clear that

7     “there are no promises, understandings, or agreements between the

8     USAO and defendant or defendant’s attorney, and that no additional

9     promise, understanding, or agreement may be entered into unless in a

10    writing signed by all parties or on the record in court.”            (Plea

11    Agreement ¶ 27.)     Defendant signed the plea agreement and further

12    certified:

13          I have read this agreement in its entirety. I have had
            enough time to review and consider this agreement, and I
14          have carefully and thoroughly discussed every part of it
            with my attorney. I understand the terms of this
15          agreement, and I voluntarily agree to those terms. . . . No
            promises, inducements, or representations of any kind have
16          been made to me other than those contained in this
            agreement or in an agreement signed by all parties or on
17          the record in court. . . . I am satisfied with the
            representation of my attorney in this matter, and I am
18          pleading guilty because I am guilty of the charges and wish
            to take advantage of the promises set forth in this
19          agreement, and not for any other reason.

20    (Plea Agreement at p.16.)

21          B.    The Guilty Plea

22          A change of plea hearing was held on May 11, 2020.          Prior to

23    inquiring about defendant’s understanding of the consequences of a

24    guilty plea, the Court advised defendant, “[I]f at any point in time

25    during the process, if I speak too fast, you don't understand what

26    I'm saying, or you want to talk with your attorney for whatever

27    reason, feel free to tell me to stop. I will always stop and allow

28    ///

                                              3
     Case 2:18-cr-00173-GW Document 2909 Filed 04/06/21 Page 8 of 20 Page ID #:13455



1     you to talk with counsel.”       (Transcript of Change of Plea Hearing

2     (Exhibit 1) at p.6.)      Defendant said that he understood.        Id.

3           The Court advised defendant that he would be placed under oath,

4     and that if he gave any false answer to any questions, it could

5     result in perjury charges.       Id.   Defendant then agreed to the oath

6     administered by the courtroom deputy.         Id. at 7.    Defendant was

7     informed of the nature and elements of the charge against him, and

8     stated that he understood the charge and had no questions about it.

9     Id. at pp.8-11.

10          After being advised of his constitutional rights, defendant

11    advised the Court that his attorney had a specific question.              Defense

12    counsel, the Court, and government counsel then discussed the issue

13    of whether defendant could receive credit for time he had been in

14    custody at MDC.     Id. at pp.12-16.     The government informed the Court

15    and counsel that since defendant was currently in the middle of

16    serving his state sentence, the law required that his custody be

17    credited to his state sentence, and the law did not allow defendant

18    to get double credits by applying that time to his federal sentence
19    as well.    Id. at p.14.

20          The government further explained that the Court had full

21    discretion on whether to sentence defendant to additional time in

22    this case, because there is no mandatory minimum prison term, and the

23    Court could also decide to run any sentence concurrent with (the

24    remainder of) the state sentence.        Id. at pp.14-15.     Therefore, the

25    government explained, defendant would be sent back to state prison to

26    finish his state sentence, and when that sentence was finished he

27    would be brought back to federal custody if there was any time on the

28    federal sentence left to be served.         Id. at p.15.    The Court took

                                              4
     Case 2:18-cr-00173-GW Document 2909 Filed 04/06/21 Page 9 of 20 Page ID #:13456



1     note that it could impose a concurrent sentence and specifically

2     asked the government if it would oppose a concurrent sentence; the

3     government responded that it had not determined if it would oppose a

4     concurrent sentence or not.

5           The Court then had the government (again) inform the defendant

6     of the penalties he faced by pleading guilty.          The government that

7     the Court could impose a sentence of up to three years’ imprisonment.

8     Id. at p.16.    Defendant told the Court that he understood the

9     sentence he faced.     Id. at p.18.     Defendant represented that he had

10    signed the plea agreement, had discussed it with his attorney, and

11    that he understood all of its terms and conditions.           Id. at pp.19-20.

12    The Court further informed defendant that the Court was not a party

13    to the plea agreement, and when asked if he understood, defendant

14    asked, “So, if I have a miscommunication that I won’t be able to

15    withdraw my plea if I'm not satisfied with your findings...”            Id. at

16    pp.20-21.    The Court further explained:

17          Yes, in other words, let’s put it this way, for example,
            the government has indicated to you that the maximum
18          sentence you can get is three years in this case.
19          In other words, I cannot, no matter what happens, sentence
            you to more than three years in this case, even if I
20          thought what you did was horrendous; that is No. 1.

21          But No. 2, however, is that you are going to be sentenced
            under the Sentencing Reform Act of 1984, as I have
22          indicated, and under the guidelines, because they take into
            account things like criminal history background and other
23          factors, it may give a sentencing range of something that
            is less than three years. In other words, it could be
24          under the guidelines you would get 13 months -- between 13
            months, and 24 months, which is less than the three years.
25

26    Defendant replied, “Okay.       I can’t go over three years.”

27          Defendant stated that he had enough time to go over the plea

28    agreement with his attorney and had no questions about it.            Id. at

                                              5
     Case 2:18-cr-00173-GW Document 2909 Filed 04/06/21 Page 10 of 20 Page ID #:13457



1      p.22.      Defendant affirmed that no promises, representations, or

2      guarantees had been made to him other than what was in the plea

3      agreement.      Id. at pp.22-23.   After further colloquy with defense and

4      government counsel, defendant again affirmed that he understood

5      everything that had been discussed at the hearing and had no

6      questions.      Id. at 27.

7            Government counsel recited a factual basis for the plea, which

8      included a description of the racketeering enterprise and defendant’s

9      agreement to the assault conspiracy in order to gain, maintain, or

10     increase his position in the enterprise.          Id. at pp.29-31.   Defendant

11     swore that these facts were true and correct and stated that he is

12     pleading guilty because he did the things that were charged in the

13     Indictment and described in the plea agreement, and because he was

14     guilty of the crime.      Id. at p.32.       The Court found that defendant

15     was aware of the nature and consequences of his plea, that the plea

16     was knowingly, intelligently, and voluntarily made.           Id. at p. 34.

17           C.      The Presentence Report and Indicated Sentence

18           The Presentence Report (CR 2397) was disclosed on June 15, 2020
19     and calculated a Guidelines sentence of 36 months’ imprisonment (the

20     statutory maximum).      The Guidelines would have called for a sentence

21     of 46 to 57 months, but the statutory maximum was three years.            (PSR

22     ¶ 96.)

23           The PSR noted that defendant had been convicted of second-degree

24     robbery in Los Angeles County Superior Court on August 22, 2013 and

25     sentenced to 11 years’ state prison.          (PSR ¶ 58.)   Defendant had been

26     in state custody since September 2012, and the offense had been

27     committed on or about April 23, 2020, while he was in state custody

28     awaiting trial or resolution of the robbery case.           (PSR ¶ 19.)   The

                                                6
     Case 2:18-cr-00173-GW Document 2909 Filed 04/06/21 Page 11 of 20 Page ID #:13458



1      United States Probation and Pretrial Services Office (the “Probation

2      Office”) noted that USSG § 5G1.3(d), which gives the Court discretion

3      to run the sentence concurrently, partially concurrently, or

4      consecutively to the state sentence, applied.         (PSR ¶¶ 97-98.)     The

5      Probation Office recommended a sentence of 36 months, to be served

6      consecutively to defendant’s state sentence.         (CR 2396.)

7            Subsequent to disclosure of the PSR, the Probation Office

8      interviewed defendant and revised the PSR to reflect information from

9      the interview.    (CR 2463; Revised PSR (CR 2462) ¶¶ 81-102.)          During

10     the interview, held more than a month after his plea, defendant

11     stipulated to the factual basis contained in the plea agreement.

12     (Revised PSR ¶ 26.)     The Probation Office then revised its sentencing

13     recommendation, recommending that the 36-month sentence be imposed to

14     run concurrently to any undischarged term of imprisonment on the

15     state case.    (CR 2461.)

16           The government objected to a consecutive sentence, arguing that

17     while the Court has discretion to sentence defendant to any term and

18     to make that term concurrent with the state sentence, USSG § 5G1.3(d)

19     provides clear guidance that a consecutive sentence should not be

20     imposed where the instant offense and the undischarged state sentence

21     are unrelated.    (CR 2488.)

22           Defendant filed a sentencing position asking the Court to impose

23     the Probation Office’s recommended 36-month sentence, to run

24     concurrently with the undischarged portion of the state sentence.

25     (CR 2597.)

26           The Probation Office responded to the government’s objection,

27     stating that the concurrent sentence appeared to be sufficient and

28     ///

                                               7
     Case 2:18-cr-00173-GW Document 2909 Filed 04/06/21 Page 12 of 20 Page ID #:13459



1      that it rendered a variance below the Guidelines sentence

2      unnecessary.    (CR 2622.)

3            At a hearing on October 5, 2020, defendant indicated he might

4      wish to move to withdraw his guilty plea, and the Court continued the

5      sentencing hearing and ordered a status report regarding the possible

6      motion.    (CR 2665.)    On October 20, 2020, defense counsel moved to

7      withdraw from representing defendant.        On October 29, 2020, the Court

8      informed the parties that it was willing to review the sentencing

9      materials and inform defendant of the sentence the Court’s intended

10     to impose before defendant decided whether to bring the motion to

11     withdraw his plea.      (CR 2706.)

12           On November 5, 2020, the Court informed the parties that his

13     tentative sentence would be 12 months and one day, to run consecutive

14     to the state sentence.      (CR 2714.)

15           Shortly thereafter, on November 9, 2020, defendant informed the

16     Court that he did wish to move to withdraw his guilty plea, and the

17     Court stated that it would hear the motion, and granted defense

18     counsel’s request to withdraw as counsel.

19           D.    The Motion to Withdraw Plea

20           Defendant filed his Motion to withdraw his guilty plea on March

21     23, 2021.    (CR 2827.)    In his declaration in support of the Motion,

22     defendant claims that he pled guilty because he was informed by his

23     attorney that he would receive credits against his federal sentence

24     for the time served on his state sentence.         (Declaration of Nicolas

25     Escarcega at ¶ 9.)      However, defendant goes on to state that prior to

26     commencement of the change of plea hearing, his attorney informed him

27     that he would not, in fact, receive those credits.          He added that he

28     pled guilty because of his attorney’s belief that, based on the same

                                                8
     Case 2:18-cr-00173-GW Document 2909 Filed 04/06/21 Page 13 of 20 Page ID #:13460



1      evidence, he “could conceivably be” charged with a RICO offense

2      carrying a maximum sentence of 20 years.         (Id.; Declaration of

3      Timothy A. Scott at ¶ 8.)

4            Defendant, while continuing to admit he committed the underlying

5      assault, also claims that he is innocent of the VICAR conspiracy to

6      assault charge, despite his repeated, under oath statements that he

7      did in fact commit the acts constituting the offense.           (Declaration

8      of Nicolas Escarcega at ¶¶ 2, 5, 16.)

9            Defendant’s attorney stated he informed defendant “essentially

10     that his time at the MDC should count towards his federal sentence.”

11     But on the date of the guilty plea, the government corrected this

12     impression.     (Declaration of Timothy A. Scott at ¶¶ 6, 9.)        Because

13     the Court observed that it could still sentence defendant to

14     concurrent time, which could render the issue moot, counsel continued

15     to advise defendant that he continue with the guilty plea.

16     (Declaration of Timothy A. Scott at ¶¶ 11, 12.)

17     III. ARGUMENT

18           A.   Legal Standard Governing Motions to Withdraw a Guilty Plea

19           Prior to sentencing, a defendant can only withdraw his guilty

20     plea by showing a “fair and just reason” for withdrawal.

21     Fed.R.Crim.P. 11(d)(2)(B).      The defendant bears the burden of

22     establishing a fair and just reason.        United States v. Davis, 428

23     F.3d 802, 805 (9th Cir. 2005); United States v. Showalter, 569 F.3d

24     1150, 1154 (9th Cir. 2009).      Fair and just reasons include

25     “inadequate Rule 11 plea colloquies, newly discovered evidence,

26     intervening circumstances, or any other reason for withdrawing the

27     plea that did not exist when the defendant entered his plea.”            United

28     States v. McTiernan, 546 F.3d 1160, 1167-69 (9th Cir. 2008).            They do

                                               9
     Case 2:18-cr-00173-GW Document 2909 Filed 04/06/21 Page 14 of 20 Page ID #:13461



1      not include a change of heart, even a good-faith one.           United States

2      v. Rios-Ortiz, 830 F.2d 1067, 1069 (9th Cir. 1987).          The Supreme

3      Court has explained that this standard does not permit a defendant to

4      withdraw his guilty plea “simply on a lark” or whenever the

5      government cannot show prejudice, especially “[a]fter the defendant

6      has sworn in open court that he actually committed the crimes, after

7      he has stated that he is pleading guilty because he is guilty, after

8      the court has found a factual basis for the plea, and after the court

9      has explicitly announced that it accepts the plea.”          United States v.

10     Hyde, 520 U.S. 670, 676-77 (1997) (referring to guilty plea as a

11     “grave and solemn act, which is accepted only with care and

12     discernment” and not “a mere gesture, a temporary and meaningless

13     formality reversible at the defendant’s whim”); see also United

14     States v. Ensminger, 567 F.3d 587, 593 (9th Cir. 2009) (“Our prior

15     decisions make clear that a change of heart - even a good faith

16     change of heart - is not a fair and just reason that entitles the

17     defendant to withdraw his plea, even where the government incurs no

18     prejudice.”) (cleaned up).
19           In determining whether a defendant has presented a “fair and

20     just” reason for withdrawing a guilty plea, the Advisory Committee on

21     Criminal Rules adopted guidelines developed in the case law:

22           Although the terms “fair and just” lack any pretense of
             scientific exactness, guidelines have emerged in the
23           appellate cases for applying this standard. Whether the
             movant has asserted his legal innocence is an important
24           factor to be weighed, as is the reason why the defenses
             were not put forward at the time of original pleading. The
25           amount of time which has passed between the plea and the
             motion must also be taken into account.
26

27     ///

28     ///

                                              10
     Case 2:18-cr-00173-GW Document 2909 Filed 04/06/21 Page 15 of 20 Page ID #:13462



1      Fed.R.Crim.P. 32, 1 advisory committee note (1983) (citations and

2      internal quotations omitted).       The timing of a defendant’s Motion to

3      withdraw his guilty plea, while not a dispositive factor, is an

4      important one a court should consider when decided whether to permit

5      such withdrawal.     United States v. Barker, 514 F.2d 208, 222 (D.C.

6      Cir. 1975) (quoted in former Fed.R.Crim.P. 32, advisory committee

7      note (1983)).    Indeed, this Ninth Circuit has applied the timeliness

8      factor in affirming a denial of a motion to withdraw a guilty plea

9      where there was a delay of only one month between the plea and the

10     Motion, which was brought only after the defendant learned that his

11     co-defendant had been sentenced to a term of imprisonment.           United

12     States v. Navarro-Flores, 628 F.2d 1178, 1183-84 (9th Cir 1980).

13           A defendant’s challenge to the denial of his Motion to withdraw

14     his guilty plea is reviewed for abuse of discretion.          Ensminger, 567

15     F.3d at 590.    The factual findings supporting the district court’s

16     exercise of its discretion are reviewed for clear error.           Showalter,

17     569 F.3d at 1154.

18           B.   Defendant Has Not Established a Fair and Just Reason for
                  Withdrawal of His Guilty Plea
19

20           Defendant was properly advised that he could serve up to three

21     years in prison for his offense.       At no point was defendant charged

22     with a violation carrying a maximum sentence of imprisonment of more

23     than three years.     And defendant fails to explain how his attorney’s

24

25
             1 Before December 1, 2002, Rule 11(d)(2)(B) was found in
26     Federal Rule of Criminal Procedure 32(e). Despite minor changes to
       the rule, the “fair and just reason” standard remains the same.
27     United States v. Nostratis, 321 F.3d 1206, 1208 n.1 (9th Cir. 2003).
       In addition, before 1994, Rule 32(e) was Rule 32(d). See Fed. R.
28     Crim. P. 11 Advisory Committee Notes (2002 Amendments); Fed. R. Crim.
       P. 32 Advisory Committee Notes (1994 Amendments).
                                         11
     Case 2:18-cr-00173-GW Document 2909 Filed 04/06/21 Page 16 of 20 Page ID #:13463



1      concern for a superseding indictment charging such a violation, based

2      on a review of the evidence, presents a “fair and just reason” to

3      withdraw his plea, especially where the government, as part of the

4      agreement negotiated by defense counsel, expressly agreed not to

5      charge defendant with a RICO violation carrying a greater statutory

6      maximum penalty.     (Plea Agreement ¶ 3.)

7            Instead, defendant’s primary claim is that he entered into his

8      guilty plea because he was incorrectly informed that he would receive

9      credit toward his federal sentence for the time his spent in custody

10     at MDC.   This claim must fail.

11                1.    Defendant Was Properly Advised

12           First, defendant was properly advised, prior to entering his

13     plea of guilty, that he would not receive custody credits for time he

14     spent serving his state sentence.       Defendant nevertheless went

15     forward with the guilty plea, repeatedly stating that he fully

16     understood the consequences and had no questions about the sentence

17     he might receive.

18           Defendant admits that, prior to the change of plea hearing, he
19     overheard his attorney and government counsel discussing this issue,

20     and that his attorney advised him that he would not receive any

21     credit for the time served in custody at MDC.         (Declaration of

22     Nicholas Escarcega at ¶ 10.)       Furthermore, during the hearing,

23     defendant was told that since he was currently in the middle of

24     serving his state sentence, the law required that his custody be

25     credited to his state sentence, and the law did not allow defendant

26     to get double credits by applying that time to his federal sentence

27     ///

28     ///

                                              12
     Case 2:18-cr-00173-GW Document 2909 Filed 04/06/21 Page 17 of 20 Page ID #:13464



1      as well. 2   Id. at p.14.   Defendant was also told that the decision to

2      impose a sentence that was concurrent or consecutive to the state

3      sentence was up to the Court.       Id.   Defendant acknowledged these

4      advisements and stated he was satisfied.         Id. at 16.

5            Defendant was also informed that he could be sentenced up to the

6      maximum of three years’ imprisonment.        Id. at 17.    Defendant stated

7      that he understood the maximum sentence, had discussed it with

8      counsel, and, in his own words, expressed his understanding by

9      stating, “I can’t go over three years.”          Id. at 18, 21.

10                  2.   The Accurate Advisements Render Defendant’s Claim
                         Meritless
11

12           Defendant’s claim that he believed he might be entitled to

13     custody credits does not provide a basis to withdraw his guilty plea.

14     A trial court need not inform a defendant sentences may run

15     consecutively.    United States v. Hamilton, 568 F.2d 1302, 1304-05

16     (9th Cir. 1978) (per curiam).       It follows that, similarly, there is

17     no requirement to inform a defendant of the specifics of his custody

18     credits.     Thus, defendant’s claim that he entered his plea without an
19     understanding of the penalties must fail.

20           In United States v. Rubalcaba, 811 F.2d 491 (9th Cir. 1987), the

21     defendant made a similar claim to defendant’s: that his failure to

22     understand that sentences could run consecutively rendered his plea

23     invalid.     However, the district court’s recitation of the maximum

24     possible penalties remedied defendant’s alleged misunderstanding.

25     Id. at 494; see also Davis, 428 F.3d at 807 (noting that in

26

27           2There is no significance to the fact that the prosecutor
       provided the information regarding the penalties. Federal Rule of
28     Criminal Procedure 11 permits such a procedure. Yothers v. United
       States, 572 F.2d 1326, 1328 n.2 (9th Cir. 1978).
                                         13
     Case 2:18-cr-00173-GW Document 2909 Filed 04/06/21 Page 18 of 20 Page ID #:13465



1      Rubalcaba, 811 F.2d at 494, “the district court’s recitation of the

2      defendant’s possible sentence at his plea hearing, specifying the

3      possibility of consecutive sentences, countered exactly the alleged

4      misinformation.”).

5            Similarly here, defendant was informed that he could serve up to

6      the maximum of three years in prison (evidenced, among other things,

7      by defendant’s statement, “I can’t go over three years”), and was

8      advised that the Court could order the sentence to run concurrent to

9      his state sentence.     This is sufficient to counter any claim that he

10     entered his plea without knowledge of the maximum potential sentence

11     or understanding that any sentence could possibly run concurrent to

12     his state sentence.

13                3.     Defendant’s Motion Relies on Claims that he Made False
                         Representations to the Court
14

15           Importantly, defendant’s claims that he did not understand the

16     consequences of his plea are undercut by his false representations to

17     the Court.    Defendant signed a plea agreement containing a detailed

18     description of the facts of the offense, including his motivation for
19     committing it.     Then, having sworn an oath, with knowledge that false

20     statements could subject him to perjury charges, defendant admitted

21     that he was guilty of the charged offense.         Furthermore, defendant

22     agreed that he conspired to assault the victim in order to gain

23     entrance to or to maintain or increase his position in the

24     enterprise.     (Exhibit 1 at p.31.)    After hearing the factual basis

25     recited, defendant told the Court that he understood the facts, that

26     everything about his conduct and his intent was true and correct, and

27     that he was pleading guilty because he did the things described in

28     the plea agreement and because he was guilty of the crime.           “Solemn

                                              14
     Case 2:18-cr-00173-GW Document 2909 Filed 04/06/21 Page 19 of 20 Page ID #:13466



1      declarations in open court carry a strong presumption of verity.”

2      United States v. Moore, 599 F.2d 310, 314 (9th Cir. 1979); see also

3      United States v. Rivera-Ramirez, 715 F.2d 453, 458 (9th Cir. 1983)

4      (district court properly credited defendant’s sworn statements at his

5      plea hearing over subsequent contradictory assertions).

6            Further, more than a month after his plea, and contrary to

7      defendant’s claim that he immediately informed his attorney that he

8      wished to withdraw his plea due to his innocence, defendant again

9      stipulated to the same factual basis for the offense during his

10     interview with the Probation Office.        (Revised PSR ¶ 26.)

11           Defendant now claims, “I am innocent of the VICAR federal

12     charge.    In fact, I did not want to sign any plea agreement because

13     the factual basis, as it involved the Mexican Mafia, was untrue.”                In

14     light of his sworn statement, this claim lacks credibility and brings

15     the remainder of his claims into doubt.        The evidence that the

16     instant offense was committed in conjunction with Mexican Mafia is

17     overwhelming.    The offense was committed with many co-conspirators,

18     five of whom were charged in the same offense and have now pleaded

19     guilty, admitting that the reason for the offense was their role in

20     the Mexican Mafia LACJ Enterprise.        Defendant’s claims of innocence,

21     while convenient for purposes of his Motion, lack any credibility.

22           C.   Defendant’s Change of Heart is not a Sufficient
                  Justification for Withdrawing his Guilty Pleas
23

24           Both the timing of defendant’s request to withdraw his guilty

25     pleas and his arguments support the inference that his motivation is

26     a change of heart brought about by his realization that he is likely

27     to receive a sentence that will extend his time in custody beyond his

28     state sentence.

                                              15
     Case 2:18-cr-00173-GW Document 2909 Filed 04/06/21 Page 20 of 20 Page ID #:13467



1            Defendant’s motion to withdraw his plea came several months

2      after the change of plea hearing, and only after the Probation Office

3      made an initial recommendation that any sentence imposed run

4      consecutive to his state sentence.        The Probation Office later

5      revised its recommendation to concurrent time, but defendant

6      continued to equivocate about his desire to withdraw his plea until

7      the Court indicated that the sentence it was likely to impose would

8      include additional prison time beyond what defendant was serving on

9      his state sentence.     Defendant, clearly hoping for a fully concurrent

10     sentence, then moved to withdraw his plea.

11           Defendant clearly knew that additional prison time was a

12     possible outcome from his guilty plea.        The fact that defendant

13     sought to determine if the Court would give him a sentence that met

14     his expectations before seeking to withdraw his plea is the clearest

15     indication that there is no fair and just reason to permit him to do

16     so.

17     IV.   CONCLUSION

18           For the foregoing reasons, the government respectfully requests

19     that that Motion be denied.

20

21

22

23

24

25

26

27

28

                                              16
